DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected in the Instant Application.



Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/04/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12, 14-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeddala et al (US20170181038A1) in view of Hill (US20130326516A1).

Regarding claim 1:    Yeddala teaches a method for managing data, the method comprising:
determining a bandwidth requirement for a second remote volume at the second location (¶0037 see upon a determination that a bandwidth threshold is reached (threshold being the requirement for modification) or exceeded at the wireless access point 116.1,); 
configuring the local gateway and the remote gateway for the bandwidth requirement (¶0037 see the near-end gateway 118.1, and/or the far-end gateway 110 based on the monitored bandwidth usage levels, one or more dynamic adjustments are made (configuration changes made here to the gateways), by the bandwidth manager 106, to one or more of the service profiles stored (configuration change made to the profiles) in the wireless access point 116.1); and 
adjusting the local gateway and the remote gateway when the bandwidth requirement changes (¶0036 see the bandwidth manager 106 may send at least another message to one or more of the respective access point and gateway devices 116.1, 118.1, 110 to request a further change in its bandwidth profile, at least temporarily increasing and/or decreasing bandwidth allocations for inbound and/or outbound packet flows for any voice calls, video calls, and/or data calls being handled by the respective device(s) 116.1, 118.1, 110)
Yeddala teaches monitoring a first location having local gateway; monitoring a second location having remote gateway (¶0008 see one or more service profiles stored in a database of the policy server for use in (1) monitoring levels of bandwidth usage at least at the near-end gateway to the service provider network and at the far-end gateway to a remote network);
Yeddala however does not explicitly teach a local volume and a a first remote volume 
Hill however in the same field of computer networking teaches a local volume and a a first remote volume (¶0030 see The enterprise gateway appliance 112 may be coupled to an enterprise gateway database 124 capable of storing the remote gateway software for the remote gateway nodes 120 (local volume ) and ¶0031 see remote gateway nodes 120 are deployed from the remote gateway software uploaded over the public network 106 from the enterprise gateway appliance 112 and are configured as virtual appliances that run on one or more virtual machines 118 in the cloud provider network 104. Once installed, the remote gateway nodes 120 maintain the virtual private network 122 with the enterprise gateway appliance 112 and the enterprise virtual machines 128 in the cloud provider network 104 (first remote volume))
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the gateways of Yeddala and the teachings of Hill for providing storage associated to the gateways to combine the teachings such that Hill can incorporate the storage as part of the gateway system. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would 
Regarding claim 2:    The already combined references teach method of claim 1, wherein the adjusting the local gateway and the remote gateway when the bandwidth requirements changes comprises dynamically adjusting the local gateway and the remote gateway in response to a change in at least one of the first location and the second location (Yeddala ¶0033 see management interface included in each respective access point or gateway device 116.1, 118.1, 110, the bandwidth manager 106 can (1) monitor, for one or more predetermined periods of time, a bandwidth usage level at each of the wireless access point 116.1, the near-end gateway 118.1, and/or the far-end gateway 110, and (2) perform end-to-end QoS control by dynamically making adjustments, as needed, to the service profile(s) stored in one or more of the respective access point or gateway devices 116.1, 118.1, 110 based on the monitored bandwidth usage levels).
Regarding claim 3:    The already combined references teach the method of claim 1, wherein the change to the bandwidth requirement comprises changes to at least one of an existing workload, a new workload, and a new virtual machine (Yeddala ¶0037 see block 204, a call is placed by a wireless device user using the Wi-Fi-enabled device 120.1. As depicted in block 206, a QoS policy for the venue 104.1 that specifies a QoS level for the call is enforced by the wireless access point 116.1 and/or the near-end gateway 118.1 located within the Wi-Fi network 102.1 (Examiners note: the call is interpreted as a new workload to which a QoS policy is applied/enforced)).
Regarding claim 4:    The already combined references teach the method of claim 1, wherein the monitoring the second location comprises determining a remote parameter (Yeddala ¶0036 see packet flow conditions change and/or allow within the Wi-Fi network 102.1 and/or the service provider 114 (flow conditions is interpreted as a parameter metered at a remote location herein being the wi-fi network of the far end gateway fig 1 see elements 118.1 119, 117)).
Regarding claim 5:    The already combined references teach the method of claim 1, wherein the monitoring the first location comprises determining a local parameter (Yeddala ¶0036 see packet flow conditions change and/or allow within the Wi-Fi network 102.1 and/or the service provider network 114 (flow conditions is interpreted as a parameter metered at a ‘local’ location herein being the service provider network of the near-end gateway fig 1 see elements 111, 110)).
Regarding claim 6:    The already combined references teach the method of claim 4, wherein the remote parameter comprises at least one of a number of completed read operations, a number of completed write operations, a total number of bytes written during a period, a total number of by bytes read during the period, a number of bytes received, a number of bytes sent, a number of packets received, and a number of packets sent (Yeddala ¶0036 see packet flow conditions change and/or allow within the Wi-Fi network 102.1 and/or the service provider network 114, the bandwidth manager 106 may send at least another message to one or more of the respective access point and gateway devices 116.1, 118.1, 110 to request a further change in its bandwidth profile, at least temporarily increasing and/or decreasing bandwidth allocations for inbound and/or outbound packet flows for any voice calls, video calls, and/or data calls being handled by the respective device(s) 116.1, 118.1, 110).
Regarding claim 7:   The already combined references teach the method of claim 4, wherein the remote parameter comprises at least one of a number of new virtual machines and an additional bandwidth (Yeddala ¶0009 see bandwidth manager can be further configured to store one or more bandwidth profiles including one or more bandwidth thresholds for use in monitoring bandwidth usage at least at the wireless access point, the near-end gateway to the service provider network, and the far-end ).
Regarding claim 8:     The method of claim 5, wherein the local parameter comprises at least one of an additional bandwidth and a total bandwidth (Yeddala ¶0009 see bandwidth manager can be further configured to store one or more bandwidth profiles including one or more bandwidth thresholds for use in monitoring bandwidth usage at least at the wireless access point, the near-end gateway to the service provider network, and the far-end gateway to the remote network (examiner note: bandwidth threshold is interpreted as ‘additional bandwidth’ that can be allocated to the gateways similar to claim 7 above; however utilized for the far end gateway in this instance)).
Regarding claim 9:     Yeddala teaches a system for managing data, comprising:
a gateway manager operatively connected to a gateway, the gateway manager and the gateway disposed at an onsite location (Fig 1 element 118.1 and 119); and
an orchestrator operatively connected to the onsite location and an offsite location, the orchestrator dynamically adjusting a bandwidth between the gateway and the offsite location based on monitoring the bandwidth between the gateway and the offsite location (Fig 1 element 106).
Yeddala does not explicitly teach a local storage disposed at an onsite location; 
Hill however teaches a local storage disposed at an onsite location (¶0030 see The enterprise gateway appliance 112 may be coupled to an enterprise gateway database 124 capable of storing the remote gateway software for the remote gateway nodes 120 (local storage))
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the gateways of Yeddala 
Regarding claim 10:     The already combined references teach the system of claim 9, wherein the remote location comprises a cloud monitor operatively connected to a second gateway (Fig 1 access point controller interpreted as a cloud monitor)
The combined reference does not explicitly teach and at least one virtual machine
Hill however in the same field of computer networking teaches remote location comprises at least one virtual machine (¶0029 see cloud provider network 104 comprises a plurality of virtual machines 118. The virtual machines 118 are software implementations of a computer that can be deployed by a hypervisor system and execute programs similar to a physical computer)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the system of Yeddala and the teachings of Hill for providing virtual machines at off-site location to combine the teachings such that Hill can incorporate the virtual machine provisioning as part of the gateway system. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because provide for an improved management of cloud provisioning and management (see ¶0007).
Regarding claim 11:     The already combined reference teach system of claim 9, 
The combined references does not explicitly teach further comprising a virtual private network connecting the onsite location to the offsite location
Hill however in the same field of computer networking teaches comprising a virtual private network connecting the onsite location to the offsite location (¶0059 see the enterprise gateway appliance uploads remote gateway software to one or more remote gateway nodes (such as remote gateway nodes 120) in the cloud provider network. In step 1335, the remote gateway nodes establish secure encrypted connections to open VPN agents on one or more virtual machines, thus converting these virtual machines 118 into enterprise virtual machines (such as enterprise virtual machines 128) in the cloud provider network)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the system of Yeddala and the teachings of Hill for providing private network to combine the teachings such that Hill can incorporate the VPN as part of the gateway system. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because provide for secured communication.
Regarding claim 12:     The already combined references teach the system of claim 9, 
The combined references teach an orchestrator comprising a database (Fig 1, element 109 the policy server is interpreted as part of the orchestrator being 106/109 ) however does not teach 
Hill however in the same field of computer networking teaches an application programming interface services layer, a virtual private network manager, and a database (¶0051 see cloud hypervisor system thus acts as a proxy between enterprise systems management tools that are instrumented to work with server hypervisor APIs and the APIs provided by cloud provisioning and management tools or cloud infrastructure providers ¶0030 see gateway appliance 112 also includes hardware, software, and/or firmware generally operative to establish a secure virtual private network (“VPN”) 122 over the public network 106, connecting the enterprise gateway appliance 112 )
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the system of Yeddala and the teachings of Hill for providing a hypervisor with APIs and VPN management to combine the teachings such that Yeddala can utilize the teachings as part of the gateway system. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will provide secure central management for the system.
Regarding claim 14:     The already combined references teach the system of claim 9, 
The combined references teach orchestrator however do not teach wherein the orchestrator is hosted by an external virtual machine
The virtual machines 118 are software implementations of a computer that can be deployed by a hypervisor system and execute programs similar to a physical computer. One or more of the virtual machines 118 are configured as remote gateway nodes 120. Multiple remote gateway nodes 120 work together to provide redundancy from single node failure and scalability to support increased throughput. Enterprise gateway appliances 112 in multiple enterprise networks 102, and remote gateway nodes 120 in multiple cloud provider networks 104 can all work together in a mesh to create an overlay virtual private network) 
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the system of Yeddala and the teachings of Hill for hosting manager on virtual machines to combine the teachings such that Yeddala host the orchestrator on a virtual node. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so provides redundancy and scalability.

Regarding claim 15:     Yeddala teaches a non-transitory computer readable medium comprising computer executable instructions stored thereon that, when executed by one or more processing units cause the one or more processing units to (¶0038 see non-volatile memory/computing device, processors):
determine a bandwidth requirement between (¶0008 see the bandwidth manager can have access to one or more service profiles stored in a database of the policy server for use in (1) monitoring levels of bandwidth usage at least at the near-end gateway to the service provider network and at the far-end gateway to a remote network, and (2) performing end-to-end QoS control by dynamically making adjustments, as needed, to one or more service profiles stored at least at the near-end gateway (determination of bandwidth is performed to make adjustments to the bandwidth)) an onsite location having a first gateway, and a gateway manager (Fig 1 see access point gateway (first gateway), service profiles (gateway manager), and 120-1 (storage) ) and an offsite location having a cloud monitor and a second gateway (Fig 1 see access point controller (interpreted as cloud monitor) and client service gateway (second gateway)), the onsite location and the offsite location operatively connected (Fig 1 see connection between 114 and 102.1);
deploy a resource on at least one of the onsite location and the offsite location (Fig 2 210 see packet flow); 
monitor a bandwidth between the onsite location and the offsite location (Fig 2 element 216 see monitoring bandwidth at near-end and far-end gateways); and 
modify the bandwidth between the onsite location and the offsite location in response to a change to at least one of the onsite location and the offsite location (Fig 2 element 218 see dynamic adjustments).
Yeddala does not explicitly teach onsite location having a local storage disposed at an onsite location; 
Hill however teaches onsite location having a local storage (¶0030 see The enterprise gateway appliance 112 may be coupled to an enterprise gateway database 124 capable of storing the remote gateway software for the remote gateway nodes 120 (local storage))


Regarding claim 16:     The already combined references teach the non-transitory computer readable medium of claim 15, further comprising instructions stored thereon that, when executed by the one or more processing units cause the one or more processing units to monitor an operational state of at least one of the onsite location and the offsite location (Yeddala ¶0013 see Each bandwidth profile can include one or more bandwidth thresholds that the bandwidth manager can use while monitoring bandwidth usage at the wireless access point, the near-end gateway, and/or the far-end gateway Examiners note: bandwidth is interpreted as an operational state).
Regarding claim 17:     The already combined references teach the non-transitory computer readable medium of claim 15, wherein the instructions to modify the bandwidth comprises adjusting the bandwidth between the first gateway and the second gateway (Yeddala ¶0016 see The bandwidth manager can dynamically make such adjustments to one or more of the services profiles stored at the wireless access point, the near-end gateway, and/or the far-end gateway throughout the duration of the wireless device user's call, thereby assuring that a consistent QoS policy for the hotel venue ).
Regarding claim 19:     The already combined references teach the non-transitory computer readable medium of claim 15, further comprising instructions stored thereon that, when executed by the one or more processing units cause the one or more processing units to assign a weight to each connection between the onsite location and the offsite location (Yeddala ¶0016 see that the total bandwidth usage for all calls being handled by the respective access point or gateway device has reached or exceeded a first bandwidth threshold corresponding to the bandwidth capacity of the respective device, and the current bandwidth usage for the wireless device user's voice call being handled by the respective access point or gateway device is less than a second bandwidth threshold corresponding to the maximum bandwidth throughput required for the voice call, the bandwidth manager can dynamically make adjustments to the service profile(s) stored at the respective access point or gateway device in an effort to maintain an optimal quality of service (Examiners note: the thresholds are interpreted as weight assigned to each connection ie voice calls)).
Regarding claim 20:     The already combined references teach the non-transitory computer readable medium of claim 15, further comprising instructions stored thereon that, when executed by the one or more processing units cause the one or more processing units to add an additional connection between the onsite location and the offsite location if the bandwidth is not satisfied (Yeddala ¶0035 see outbound packet flows for any video calls and/or data calls being handled by the respective device(s) 116.1, 118.1, 110, while at the same time increasing the available bandwidth at the respective access point or gateway device(s) 116.1, 118.1, 110 for handling the wireless device user's voice call. It is noted that the bandwidth manager 106 may send such a message to the near-end gateway 118.1 (as well as the near-end gateway 118.2), which may be handling local breakout traffic. Such local breakout traffic can be forwarded by the near-end gateway 118.1 (or the near-end 118.2) directly to the remote network 126 (e.g., the Internet), without first having to forward the corresponding packet flow as tunneled traffic to the far-end gateway 110 [examiners note: the ‘additional connection’ is interpreted as an increased bandwidth)).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yeddala-Hill in view of Jackson et al. (US20150242244A1) hereinafter Jackson.
Regarding claim 13:     Yeddale-Hill teach the system of claim 9, and further teach the orchestrator comprises a configuration manager (Fig 1 element 107)
Yeddale-Hill however does not teach further comprises a billing manager, a multitenancy manager, an authentication identity management and authorization module
Jackson however in the same field of computer networking teaches a billing manager (¶0039 see IDM 302 may have information associated with at least one of default credential associations… contact information and billing information (Examiner note: IDM Is interpreted as billing manager as it manages billing information).), a multitenancy manager (¶0010 see  jobs are submitted from the high level grid-scheduler 102 to a local set of resources with no more permissions that the user would have. This reduces efficiencies and can render the reservation process more difficult), an authentication identity management and authorization module (¶0013 see An access control list (ACL) 114 to the cluster is static, meaning that the ACL is based on the credentials of the person, group, account, class or quality of service making the request or job submission to the cluster. The ACL 114 determines what jobs get assigned to the cluster 110 via a reservation 112 shown as spanning into two nodes of the cluster Examiner interprets authorization and authentication modules to be a an ACL (access control list))
.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yeddala-Hill in view of Dournov et al. (US20140109088A1) hereinafter Dournov.

Regarding claim 18:     Yeddala-Hill teach  the non-transitory computer readable medium of claim 15, further comprising instructions stored thereon that
Yeddala-Hill however do not explicitly teach processing units to track a number of virtual machines at the offsite location
Dournov however in the same field of computer networking teaches processing units to track a number of virtual machines at the offsite location (¶0037 see initiate the startup of only the requested number of virtual machines that are to be ultimately used in the application, the method 400 determines an augmented number of virtual machines to allocate in response to the request (act 402). The augmented number is the sum of the requested number of virtual machines, in addition to a surplus number of virtual machines. For instance, if the requested number of virtual machines is to be 5 total virtual machines, it might be determined that 7 virtual machines are to be started up)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the system of Yeddala-Hill and the teachings of Dournov for providing a count of virtual machines to combine the teachings such that Yeddala-Hill can incorporate the count as part of the gateway system. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will provide for an improved start up and management of applications  (see ¶0006).

Conclusion
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ATTA KHAN/
Examiner, Art Unit 2449